 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion, and was not going to have a union," did not violate the Act because it con-tained no threat of reprisal or force or promise of benefit .8Upon a consideration of all the authorities, and the undisputed circumstances sur-rounding the utterance of the statement here in question, I feel constrained to findthat the statement is the expression of a view, argument, or opinion, and is protectedby Section 8(c) of the Act. That section defines the criterion by which such state-ments are to be measured-the statement is to be protected unless it contains athreat of reprisal or force or a promise of 'benefit.Measured by that test the state-ment falls short of becoming an unfair labor practice in violation of Section 8(a) (1).Accordingly, I will recommend that the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, ,I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaningof the Act.2.The Companyis engaged in commerce within the meaning ofthe Act.3.The Companyhas not engaged in the unfairlaborpractice alleged in thecomplaint.[Recommendations omitted from publication.]81n similar vein, see R. & J.Underwear Co., Inc.,101 NLRB 299;Senorita HosieryMills, Inc.,115 NLRB 1304, 1315;Sunset Lumber Products,113 NLRB 1172.Memphis Can CompanyandLocal 250, American Federation ofGrain Millers,AFL-CIO.Case No. 4.-CA-1972.April 29, 1960DECISION AND ORDEROn January 5, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the charging party filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and the brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMEN'r OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Allentown, Pennsylvania, on November 23 and 24, 1959, on127 NLRB No. 64. MEMPHIS CAN COMPANY483complaint of the General Counsel and answer of Memphis Can Company,hereincalled the Company and the Respondent.The main issue litigated was whether theRespondent had violated.Section 8 (a) (3) and(1) of the Act.The General Counseland the Respondent filed briefs after the close of the hearing.Upon the entire record,and from my observations of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTMemphis Can Company is a corporation duly organized under the laws of theState of Tennessee,and is engaged in the manufacture and sale of containers. Itsmain office and plant are located in Memphis,Tennessee.The Respondent alsooperates a plant at East Greenville,Pennsylvania,which is the only plant involvedin this proceeding.Annually, the Respondent purchases more than$50,000 worthof materials which are shipped from points outside the State of Pennsylvania toitsEast Greenville plant; annually it ships across State lines products valued inexcess of$50,000I find that the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 250, American Federation of Grain Millers,AFL-CIO,isa labor organi-zation within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe principal question in this case is whether the Respondent discharged LesterYoder because of his activities on behalf of Local 250, the Charging Union, and in,order to discourage the adherence of its employees generally to that labor organiza-tion.He was the union president, and was released during collective-bargainingnegotiations.The complaint also alleges that a management representative made,unlawfully coercive statements to the employees intended to bring about their dis-affiliation from Local 250.The Respondent denies the unlawful statements andasserts Yoder was discharged for just cause.There is no significant disagreement concerning the facts immediately giving riseto Yoder's discharge.He was the president of Local 250,and at 2 p in. on July 8,1959, attended a bargaining conference in the office of the general manager, JohnErdie.With him were Albert Gerringer, the Union'srecording secretary, andNorman Crane, International vice president of the Grain Millers.Erdie,on behalf,of the Company,was assisted by Kenneth Weiand, the plant superintendent orgeneral foreman.From 2 to 3:30 p.m. proposals and counterproposals werediscussed.At 3:30 the end-of-shift buzzer rang,and Erdie told Gerringer andYoder, who had left their work to participate in the meeting,to punch their time-cards.A minor variance in the testimony of the witnesses-whether Yoder hadalready started to leave when Erdie asked the employees to punch out,or whetherthey arose to leave after he told them to do so-is immaterial;Yoder stated directlyhe heard Erdie's order.Yoder and Gerringer left the room and returned in a few minutes;Gerringer didpunch out at 3:31; Yoder did not go to the timeclock.The meeting continued onlya minute or two longer. Crane said he had to leave to attend to other matters anda new conference was scheduled for the next day.In the hall, as they were leaving, Crane asked Yoder and Gerringer to accompanyhim into town because he needed their signatures,asofficers of Local 250, tocomplete certain documents necessary to place the Union in compliance with thethen filing requirements of the statute.Yoder protested to Crane that his seniorityrights among the employees entitled him,instead of another operator then assignedto his machine,to do the overtime work that was scheduled for that very momentand was just starting.Crane talked him out of the idea, and assured Yoder theUnion would compensate him for the worktime lbst. The three then left for town.At 5 o'clock Crane drove Yoder back to the plant,where his car was parked.Yoder entered the plant,punched his timecard"out 5:31,"and, with his rider, aMr. Peterson,went home.Shortly thereafter one of the foremen noticed that thecard,as punched,credited Yoder with time not worked,and made a pencil correc-tion back to 3.30 p.m.Yoder saw the change on his card the next morning and called it to ForemanWeiand's attention.The latter told him to see Erdie "if you want to do somethingabout it."Yoder did nothing.During the day Weiand brought the matter toErdie's attention,who asked the office girl to prepare Yoder's final paycheck and 484DECISIONSOF NATIONALLABOR RELATIONS BOARDseparation papers.The scheduledbargainingconference started at 3:30, with thesame persons present.'Foithwith Erdie payed off Yoder and said he was dischargedfor "stealing" from the Company.Crane asked Erdie to forget about it, that"the boy madea mistake."Yoder raised no protest whatever, and the conferenceended abruptly.Although Yoder participated in a later contractnegotiation ses-sion,he never returned to work.The basic theory of the General Counsel is that Yoder was not discharged forhaving punched 2 extra hours on his timecard, but rather that the Respondentseized upon Yoder's misconduct as a pretext to achieve a longstanding objective toget rid of him as a blow to Local 250's prestige in the plant. In support of thiscontention, the General Counsel introduced evidence intended to prove that theCompany regularly paid employees for time spent handling union matters withcompany representatives, and that it was opposed to Local 250 as the bargainingagent in its plant,On the first point, it does appear that plant practice was for employees representingthe Union to be paid for regular working time devoted instead to grievancemeetingswith management and bargaining negotiations when new contract matters were athand.Whether the Company also, in the past, has paid such employees for periodswhen they might have done overtime work had they not been involved in suchunion-management conferences, is not affirmatively shown on the record. In anyevent, whatever the practice had been in these two situations, there isno indicationthe Respondent ever paid any employee for time spent away from the plant onstraightunion business-such as its compliance with the Taft-Hartley Act-in whichthe Respondent had no part.Yoder having been so occupied during the 2 hours inquestion on July 8, I consider the evidence on this point totally irrelevant to theissue of this case.As to the Respondent's dealings with Local 250 itself during these events,again,there is no factualissue.On June 17, 1959, company representatives met withunion officials because the then current contract was due to expire on June 30. Itwas orally agreed to extend that contract to July 15.More comprehensive nego-tiations started at the July 8 meeting, when offers and counteroffers were discussed.The meeting scheduled for July 9 to continue negotiations was short-lived becauseofYoder's discharge there.At that point the Respondent questioned Yoder'sright to be present because he was no longer an employee of the Company, andCrane, for the Union, insisted that as an officer of Local 250, Yoder was entitled toparticipate.The parties met again the next day, July 10, and Yoder did, as before,form part of the union negotiating team.Apparently negotiations continued there-after, and, on August 20, the parties concluded a new contract, by its terms retro-active to August 1.As proof that, despite its unassailed and seeming proper dealings with Local 250,the Respondent in reality was motivated by a strong animus against the Union, theGeneral Counsel relies primarily upon testimony of Yoder and two other employ-ees-Jones and La Rocca-that in a speech to the assembled employees on July 2,1959, Plant Manager Erdie said he would not deal with Local 250 and attemptedto persuade the employees to abandon it and either choose another labor organiza-tion or forgo any union.Erdie, corroborated by employee Getz, denied suchstatements attributed to him.On July 2, Erdie called a meeting of all employees for 3:30 p.m. and he spokefor over an hour.Certain facts related to this incident, and some of the things hesaid, are clear on the record, either because the testimony was uncontradicted, orbecause the opposing witnesses agreed.For a number of years the Respondent'splant was located in a town called Downington, a distance away from East Green-ville; itwas moved to East Greenville in about September 1958. In June therewere about 60 employees, of whom 20 had transferred from Downington; the restwere local residents who had not previously worked for the Company. Local 250had been certified by the Board as bargaining agent in 1956 when the plant was atDownington.Sometime late in June about a dozen employees discussed ways of changing theirunion,complaining that the old employees "had all the say-so in the Union," andenjoyed seniority privileges.They asked Getz, an employee, to speak to the plantmanager about it.Getz asked Erdie about the possibility of changingunions,and Erdie replied that if the employees really wished to make a change he wouldhelp in any way he could. Erdie then testified he telephoned to the nearestRegional Office of the National LaborRelationsBoard and spoke to a Mr. ChesterMontgomery, an attorney or field examiner.Montgomery told him that if amajority of the employees so desired, they could "decertify" Local 250, and explainedsome of the mechanics of decertification proceedings.A few days later, on July MEMPHISCAN COMPANY4852, Erdie assembled the employees in order, as he testified, to explain to them whathe had learned.He said a number of things to them. It is undisputed that hisstatements included the following: the employees had a constitutional right to havea union of their choice, or no union at all; he regretted having brought Local 250from Downington and imposing it upon the new employees; the employees hada right to change unions or decertify Local 250; if those who so desired would placetheir names on paper, he would take it from them and help them achieve theirdesire.He also said they could choose the "Steelworkers Union," or the "Paper-makers Union," or a "shop union."Concededly Erdie also berated the employees generally for having engaged ina short strike a week or 10 days earlier; he singled out several employees-includingYoder and La Rocca-as the ringleaders who had instigated it.Further, on Erdie'sown admission at the hearing, he expressed his dislike of Yoder.Election ofofficers in Local 250 was about to take place.Erdie said he would "hate to nego-tiatewith him [Yoder] further . . . because of his tendencies," and voiced thehope the employees would choose another president.'A final subject in Erdie's talk on which there is no disagreement is that hediscussed certain production problems, which provoked a few questions and answers.Beyond all the foregoing, Jones, an employee, testified Erdie also said, "That herefused to have any more dealings with The American Federation of Grain Millers"and "Just because you as an officer of the Union you can think you're damn smartbecause you as an officer of the Union can take $3 a month union dues that didn'tmake your job safe."Yoder quoted Erdie as having said, "He didn't want to goalong with the Grain Millers."According to La Rocca, Erdie said, "He definitelywould not go along with the Grain Millers." Erdie denied having said he would notdeal with the Grain Millers, and Getz, an employee, expressly corroborated him.Asto the testimony about union officers being insecure in their jobs, Erdie's testimonywas that after calling down the ringleaders of the strike, some of them officers ofLocal 250, he said that if there should ever be another wildcat strike he would nottake back the offenders.3Erdie explained that by "tendencies"be had in mind Yoder's activities in "creating"and "soliciting"grievances,and his"greed of trying to make as much money as hecould."Asked to give examples of Yoder's poor behavior,Erdie testified as follows :A.Well,his tendencies were always creating grievances,for one thing, soliciting it.Secondly,his greed of trying to make as much money as he could,whether he'd doneit legally or honestly, or whatever way.A few incidents that I might mention of his very-the financial secretary hasasked for a leave of absence because her daughter was dying, and I had given it toher, in fact,she called in and wanted an extension of time, and I even accepted thephone charge.Then she came back and cried to me that Mr.Yoder even tried to getthe $5 that she receives from the union in a month for doing whatever clerical workshe was to do. And that is one of them.The other,he went and solicited...and revived and solicited a year-old, and sortof got the people to make out a grievance that worded in Downington that theywanted to collect a certain bonus money.And the man later didn't accept it, al-though I was going to grant it because he realized and he didn't want to do it in thefirst place, but be was told by Yoder that, "You've got nothing to lose, leave it tome andjust sign this,and we'll get it.So, if we don'tget it,why, you've gotnothing to lose."Now,what other propositions that he made, I don't know.And another grievance,he's always caused hardship in the operation because on a10-minute break that I give them he sort of got the people not to work.Sometimewe have to have them work on the 10-minute break. Because he was two-tenths ofa cent short, that was his way of seeking pay, that if he worked he'd only get paid,he'd be cheated two-tenths of a cent.Lucky enough that I had been-that my attention was drawn to that because Ifound out instead of cheating him I was paying him, two times and a half.But it was his-always his intentions of causing some sort of trouble, of creatingsome sort of disturbance in the plant.And that is the reason I had called Mr. Crane'sattention to his behavior many,many times, but he seemed to uphold him, no matterwhat he did, and never done anything about it.And I certainly made the remark that I'd hate to negotiate a new contract, forthem to elect a new president,because I heard they were going to, anyway. Infact,Mr. Crane himself said that he was for it,a new president in Yoder's place. . . .... I was just-I couldn't see where I could put up with a lot of that unreason-able grievances that I have had to entertain from time to time. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDWhatever Erdie may have said about his preference for another union or nounion at all, his personal dislike of Yoder, and his hope he would not have to dealwith him in the future, I credit his denial that he announced he would not honorhis statutory obligation to recognize and bargain with Local 250 so long as theemployees so desired.The testimony of Jones, Yoder, and La Rocca on this pointwas not convincing.On July 20, shortly after the event, Jones signed an affidavitdevoted entirely to Erdie's statements of July 2. It details Erdie's reference toemployee complaints about a union having been brought from another location, hisapologies for the fact, his criticism of individual employees and the union officersformisconduct, and for presuming superior intelligence.The affidavit containsno mention of any intentions not to deal with the Grain Millers.And it was givenat a meeting in his house attended by Bernice Cole and Yoder, officers of Local 250,Lewis, a Labor Board investigator, and Crane, the Grain Miller Internationalrepresentative. 'The conference was held for the express purpose of nailing downErdie's speech.The original charge in this proceeding, filed 7' days before July 20,included a refusal-to-bargain allegation, and Lewis presumably was an experiencedinvestigator.Crane has been a professional union agent for 25 years. I cannotbelieve-that if Jones had heard Erdie voice anything like the statements in issue,thesemen would not have learned the fact from him.And the fact that onNovember 17, 6 days before the hearing in this proceeding, Jones gave a muchbroader affidavit, hardly serves to make his testimony credible now.On direct examination Yoder was definite that Erdie said he did not want "to,go along" with Local 250.On cross-examination, however, he was very evasive andvague, and at times, when asked to recall Erdie's exact words, sat mute for extendedperiods.Here he qualified his testimony with such phrases as "I don't know," "he[Erdie] implied," "he suggested that we get rid of the Grain Millers," and "I guessso."La Rocca testified he became much disturbed during the July 2 meeting andafter being accused personally of wrongdoing, that he became so upset "that Iremember that one thing. I just didn't pay attention to anything much more thanthat," and that "I don't remember too much because my mind going blank "WhenI add to this type of testimony the fact that no officer of the Union spoke a wordin defense of Local 250, or in protest against the alleged rejection of their unionby Erdie, and the further fact that the Respondent's dealings with the Union, bothbefore and after the July 2 meeting, show nothing but proper recognition at anytime and complete negotiation and execution of a new contract nowheie criticizedin the charge or complaint, I cannot credit these witnesses.There are other small items of testimony on which the General Counsel alsorests for his argument that the discharge of Yoder ought not be viewed as' whaton the face of things it clearly appears to beThus, Crane said that Erdie toldhim, before the bargaining session of July 8, that "he [Erdie] did not believe thathe could meet . . . because the employees didn't want The American Federationof Grain Millers to represent them," and that he would do so "subject to his right todiscontinue at any point that a question of representation was raised."Of courseErdie did meet with Local 250 that very day, and laterAfter discharging Yoder,Erdie thought he should not sit in bargaining; again, however, he did not refuseto negotiate with Yoder presentErdie did not like Yoder; he called him a troublemaker and an agitator.Atthe July 2 meeting he told all the union officers that their status was no guaranteeof permanent employment.He was talking about a strike a week before; he calledita "wildcat" strike and a form of misbehavior.The employees did not protesthis characterization of their conduct then, and they did not contend at the hearingthat Erdie had misjudged them.On this record, therefore, it is of little significanceto the issue of this case that in the bargaining negotiations the Respondent proposeda contract provision that union officers should "not be accorded special privilegesover the rest of the union members," and that officers or members "with radicalor troublemaking tendencies, or unduly enticing unrest among the employees,"could be discharged..As I view the case as a whole, there are two facts which, in a measure, wouldlend support to an inference of antiunion motivation in the discharge of Yoder.Erdie disliked him and, among his reasons, was the persistent and perhaps "radical"manner in which Yoder presented and fought for grievances in his capacity as aunion officer.A discharge for such reasons, if such it was, is an unlawful dis-crimination under the statute?Further, it is quite clear that Erdie was not only agreeable to the incipient movetoward unseating Local 250 in the plant, but even offered to assist the employees to2 Chemical Construction Corporation,125 NLRB 593. MEMPHIS CANCOMPANY487decertify it if they so desired.This encouraging remark to them on this subject 'atthe July 2 meeting may very well have been in itself an act of illegal coercion withinthe meaning of Section 8(a) (1).Where questions of motivation are raised, however,the total record must be appraised, and not only selected portions.Yoder deservedto be discharged. In the teeth of the superintendent's reminder that he should punchhis timecard, he tried to slip through 2 hours' extra pay.Erdie told him he wasbeing released for that reason, and Yoder made no protest then.Of equal signif-icance: whatever its opinion of Local 250, the Respondent always dealt with it, anddoes not now stand accused of ever atempting to avoid its legal obligation torecognize and bargain with it.As always, the burden to prove illegal purpose in thedischarge rests upon the General Counsel.Upon consideration of all the foregoing,and the entire record, I conclude that the evidence does not support the essentialallegationthat Yoder was discharged because he was an officer of Local 250, orbecause of his union activities.The only conduct by the superintendent which may have overstepped the proscrip-tion of the statute, and trenched upon the employees' freedom to engage in concertedactivity without interference by the employer, was his offer to assist them in carryingout any desire they might have had to decertify Local 250 or to select another union,and his virtual invitation at the July 2 meeting that they place in his custody anydocuments on which those who so desired might place their names.As the GeneralCounsel correctly points out in his brief, at best it was 8 or 10 employees who turnedto Erdie, through their spokesman Getz, for assistance in changing union or forinformation as to how the proceed. It was not necessary for Erdie to gather allthe employees to explain decertification proceedings if his only though was to replyto the few employees who had evinced an interest.However, unlike those casescited by the General Counsel in support of his request for a specific finding thatErdie committedan unfairlabor practice in so offering to assist the employees toget rid of the Union, this would be the total extent of the improper conduct shownin the entire record.3At least partial justification for Erdie's remarks to the em-ployees is found in the fact that it was the employees, and not he, who initiated theentire subject, that Erdie was passing on the information given him by pan employeeof the Labor Board, and that the procedure he outlined to the employees in factcomported with their procedural rights in such mattersMoreover, I deemed itsignificant here that this Respondent at all time did bargain with Local 250, that theirsubsequent negotiations led to a signed agreement between them, and that peacefulindustrial relations appear to prevail in the plant at the present time.Nothing evercame of Erdie's suggestion that the employees put any names on paper or take anysteps to change unions.Accordingly, even assuming that Erdie exceeded his statutoryprivilege to express an opinion, or even to voice a preference among unions, I believeno useful purpose would be served by making an unfair labor practice finding uponthis limited and isolated ground.Accordingly, I will instead recommend dismissalof the complaint in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make thefollowing:CONCLUSIONS OF LAW1.Memphis Can Company, Allentown, Pennsylvania,isengaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.Local 250, American Federation of Grain Millers, AFL-CIO, is a labor or-ganizationwithinthe meaningof Section 2(5) of the Act.3.The allegations of the complaint thatthe Respondent has engaged in and isengaging in unfairlabor practices within themeaning ofSection8 (a) (3) and (1)of the Acthave not been sustained.[Recommendations omitted from publication.]3 Compare,Watson Bros. Transportation Company, Inc.,120 NLRB 146, where thecompany also threatened employees with economic reprisals if they did not disaffiliatefromthe union it was attempting to keep out of the plant;Automotive SupplyCo., Inc.,119 NLRB 1074, where, in addition to advising employees to form an inside or "company"union,the company also unlawfully discharged a prounion employee, unlawfully refusedto bargain with the union which the employees desired, and committed other unfair laborpractices ; andPoultry Enterprises, Inc,106 NLRB 100, where widespread solicitation ofsignaturesto anantiunion petition was found unlawful shortly after the same companyhad been found guilty, in an earlier proceeding (102 NLRB 211), of refusing to.bargainwith thatunion,threateningto close the plant,and otherwiseinterfering with its employ-ees' rights to self-organization.